Citation Nr: 0901147	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-10 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1952 
to September 1954 and from July 1958 to June 1961.  The 
appellant is the veteran's widow.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision by the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

VA must meet certain notice and assistance requirements.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
context of a claim for dependency and indemnity compensation 
(DIC) benefits, such notice must include (1) a statement of 
the disorders, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected disorder; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a disorder not 
yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  Notice errors by VA are presumed prejudicial 
although reversal is not required if the error does not 
affect the essential fairness of the adjudication or 
frustrate the purpose of the notice.  Simmons v. Nicholson, 
487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007).

Here, prior to the initial adjudication of the appellant's 
claim, the RO sent a March 2006 letter that provided some, 
but not all, of the required notice.  Specifically, the 
letter did not provide notice to the appellant of 1) the 
veteran's several service-connected disabilities, and 2) the 
evidence and information required to substantiate a DIC claim 
based on a disorder not yet service-connected.  Although the 
July 2006 rating decision and March 2007 statement of the 
case provided minimal notice of the information and evidence 
required to substantiate a DIC claim based on a disorder not 
yet service-connected, that notice was unclear, and together 
with the complete lack of identification of the veteran's 
service-connected disorders, the Board finds that the 
appellant has been prejudiced by the lack of notice.  
Simmons, 487 F.3d at 896; Sanders, 487 F.3d at 889.  
Accordingly, remand is required. 

Accordingly, the case is remanded for the following action:

1.  The RO must provide appropriate notice 
to the appellant.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008); 
see also Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the appellant and her 
representative.  After the appellant and 
her representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

